Citation Nr: 0033723	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-16 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
allergic rhinitis and postoperative residuals of nasal 
polyps. 

2.  Entitlement to increased (compensable) evaluation for 
sinusitis. 

3.  Entitlement service connection for post traumatic stress 
disorder (PTSD). 

4.  Entitlement to service connection for respiratory 
disability other than sinusitis, allergic rhinitis and 
postoperative residuals of nasal polyps. 

5.  Entitlement to service connection for disability 
manifested by pins and needles sensation and numbness in 
fingers and toes.  






REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney-
at-law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to December 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The veteran's appeal initially included the issue of 
entitlement to a compensable evaluation for multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 (2000).  As the RO 
subsequently granted service connection for tinnitus and 
assigned a 10 percent evaluation for it, the issue of 
entitlement to a compensable evaluation under the provisions 
of 38 C.F.R. § 3.324 is considered moot. 

The issue of entitlement to service connection for PTSD is 
decided herein while the other issues on appeal are addressed 
in the remand at the end of this action.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  38 
U.S.C.A. § 1110 (West Supp. 2000); 38 C.F.R. § 3.304(f) 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  This liberalizing 
legislation is applicable to the veteran's claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The record reflects that in his claim for service connection 
for PTSD, the veteran alleged that this disorder developed 
due to his combat service in Vietnam.  He did not allege any 
specific stressor, report that he had ever been treated for 
this disorder or even allege that he had ever been diagnosed 
with PTSD.  Thereafter, the RO informed the veteran of the 
requirements for establishing entitlement to service 
connection for PTSD.  The RO also requested the veteran to 
provide medical evidence of PTSD and to provide specific 
details concerning the stressors he believed were responsible 
for his development of PTSD.  He failed to respond.  Under 
these circumstances, the Board must conclude that the RO has 
adequately informed the veteran of the evidence necessary to 
substantiate his claim, that there is no outstanding evidence 
which should be obtained or other action which should be 
undertaken to comply with the provisions of the VCAA and that 
the veteran will not be prejudiced as a result of the Board 
deciding this claim without first affording the RO an 
opportunity to consider the claim in light of the VCAA.  

The veteran's DD 214 reflects that he served in Vietnam and 
that his military occupational specialty was military 
policeman.  It does not reflect that he was in combat.  
Service medical records are negative for evidence of any 
psychiatric disorder.  The report of the veteran's December 
1972 examination for discharge shows that his psychiatric 
status was found to be normal.  There is no post-service 
medical evidence of PTSD or any other psychiatric disorder.  
Without medical evidence of the claimed disability or even an 
allegation by the veteran or his representative of any 
specific stressor causing the claimed PTSD, this claim must 
be denied.


ORDER

Entitlement to service connection for PTSD is denied.





REMAND

The veteran's most recent VA examination pertaining to 
allergic rhinitis and sinusitis was performed in December 
1998.  The examiner diagnosed nasal polyps, allergic rhinitis 
and chronic sinusitis.  However, with respect to the 
examination findings the examiner only stated that there was 
no current nasal obstruction and it was not known whether 
there was evidence of sinusitis.  The examiner commented that 
an X-ray study was done on the day of the examination, but he 
apparently was not aware of the results of the study since he 
did not comment on the results other than to state that the 
interpretation of the X-ray films would accompany the 
examination report.  This examination report is not adequate 
for rating purposes.

As noted above, the VCAA became effective after the claims 
folder was forwarded to the Board.  Further action to comply 
with the VCAA must be undertaken by the RO before the Board 
decides the remaining service connection issues on appeal.  
The Board further notes that although the veteran has 
perfected an appeal on the issue of service connection for 
respiratory disability, he is already service connected for 
sinusitis and allergic rhinitis and he has never identified 
the respiratory disorder(s) for which service connection is 
currently sought.  Therefore, clarification concerning this 
matter is needed. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should request the 
veteran, through his attorney, to 
clarify the nature of the 
respiratory disability for which 
service connection is sought.

2.  The RO should request the 
veteran, through his attorney, to 
identify the names, addresses and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to his claims.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran which have 
not been secured previously.  The 
records requested should include 
those of Dr. Park of Kearney, 
Nebraska. 

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his attorney 
of this and request them to provide 
a copy of the outstanding medical 
records.

4.  Then, the RO should arrange for 
the veteran to undergo an 
examination by a physician with 
appropriate expertise to determine 
the nature and etiology of any 
currently present disorder 
manifested by a pins and needle 
sensation and numbness in the hands 
and feet.  Any necessary tests or 
studies should be conducted.  If the 
veteran is found to have such a 
disorder, the examiner should 
provide an opinion concerning its 
etiology, to include whether it is 
at least as likely as not that the 
disorder is etiologically related to 
service.  The claims folder must be 
made available to and reviewed by 
the examiner, and the rationale for 
all opinions expressed must also be 
provided.  The physician should be 
requested to state, in writing, 
whether he or she has reviewed the 
claims file.  The examination report 
must be typed. 

5.  The veteran also should be 
scheduled for a VA examination by a 
physician with appropriate expertise 
in order to determine the current 
severity of his sinusitis, allergic 
rhinitis and postoperative residuals 
of nasal polyps.  Any indicated 
studies should be performed.  The 
examiner should identify any 
currently present nasal polyps and 
the degree of any currently present 
nasal obstruction.  The 
manifestations of any currently 
present sinusitis should also be 
identified.  In addition, the 
examiner should address how many 
incapacitating episodes of sinusitis 
occur per year (an incapacitating 
episode is one requiring bed-rest 
and treatment by a physician).  
Also, the examiner should identify 
the number of incapacitating 
sinusitis episodes per year which 
require prolonged (four to six 
weeks) antibiotic treatment and 
whether any such sinusitis episodes 
are characterized by headaches 
(frequent or otherwise), pain, 
discharge (purulent or otherwise) or 
crusting or scabbing.  

The examiner should also determine 
if any other respiratory disorder is 
present.  If the veteran is found to 
have any other respiratory 
disorder(s), the examiner should 
provide an opinion with respect to 
each such disorder as to whether it 
is at least as likely as not that 
the disorder is etiologically 
related to service or was caused or 
chronically worsened by the 
currently service-connected 
respiratory disorders.

The rationale for all opinions 
expressed should be explained.  The 
claims file must be made available 
to and reviewed by the examiner.  
The physician should be requested to 
state, in writing, whether he or she 
has reviewed the claims file.  The 
examination report must be typed.

6.  Thereafter, the RO should review 
the claims file and ensure that the 
above development has been conducted 
and completed in full.  The RO 
should then undertake any other 
action required to comply with the 
notice and duty to assist 
requirements of VCAA.  

7.  Then, the RO should readjudicate 
the issues remaining on appeal and 
determine whether the case should be 
forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration.  If 
the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case 
to the appellant and his attorney, 
and they should be afforded an 
appropriate opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

 



